******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   PORTFOLIO RECOVERY ASSOCIATES, LLC v.
              JOHN P. HEALY
                (AC 36917)
                Gruendel, Beach and Mullins, Js.
        Argued April 13—officially released June 23, 2015

   (Appeal from Superior Court, judicial district of
                Hartford, Peck, J.)
  John P. Healy, self-represented, the appellant
(defendant).
  Jeanine M. Dumont, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant, John P. Healy, appeals
from the stipulated judgment, rendered by the trial
court in favor of the plaintiff, Portfolio Recovery Associ-
ates, LLC, in accordance with an agreement of the par-
ties, following the court’s granting of the plaintiff’s
motion for summary judgment. On appeal, the defen-
dant claims that the plaintiff did not have standing in
this case and that the court erred when it instructed
the parties to negotiate a settlement. We affirm the
judgment of the trial court.
   This case involves a debt collection action. On August
22, 2012, the plaintiff filed a complaint alleging that
the defendant had defaulted on a credit card debt of
$5963.13. The complaint further alleged that the original
creditor, U.S. Bank National Association, had conveyed
title of the debt to the plaintiff in exchange for valuable
consideration. The plaintiff alleged that despite its
demands, the defendant failed to repay the debt.
  The plaintiff filed a motion for summary judgment
and, on May 27, 2014, a hearing was held on the motion,
and the motion was granted. At the hearing, the court
noted that the defendant, at a prior hearing, had admit-
ted that he owed the debt and the court suggested that
the parties attempt to reach an agreement. After leaving
the courtroom, the parties returned to notify the court
that they had agreed that a judgment be entered for the
plaintiff in the amount of $5854.79, to be paid by the
defendant at a rate of $30 per month. The defendant
also was to pay the plaintiff an additional $350 in court
costs. The parties also stipulated that no postjudgment
interest would accrue on the debt. The court then
entered a stipulated judgment consistent with the terms
agreed to by the parties. From this judgment, the defen-
dant appeals.
   The defendant first claims that the plaintiff lacked
standing to bring this action. Specifically, the defendant
argues that, although he did incur the credit card debt,
the plaintiff had not established that it had been
assigned the debt. As a claim of standing implicates a
court’s subject matter jurisdiction, it ‘‘may be raised by
a party, or by the court sua sponte, at any stage of the
proceedings, including on appeal.’’ (Internal quotation
marks omitted.) Richardson v. Commissioner of Cor-
rection, 298 Conn. 690, 696, 6 A.3d 52 (2010). Because
this requirement cannot be waived; see Sadloski v. Man-
chester, 228 Conn. 79, 84, 634 A.2d 888 (1993), on appeal
after remand, 235 Conn. 637, 668 A.2d 1314 (1995); we
now consider whether the plaintiff had standing to bring
this action.
   ‘‘Standing is the legal right to set judicial machinery
in motion.’’ (Internal quotation marks omitted.) Presi-
dential Capital Corp. v. Reale, 231 Conn. 500, 504, 652
A.2d 489 (1994). Although ‘‘[i]t is the burden of the party
who seeks the exercise of jurisdiction in his favor . . .
clearly to allege facts demonstrating that he is the
proper party to invoke judicial resolution of the dis-
pute’’; (internal quotation marks omitted) McWeeny v.
Hartford, 287 Conn. 56, 63–64, 946 A.2d 862 (2008);
‘‘[s]tanding requires no more than a colorable claim of
injury . . . .’’ (Internal quotation marks omitted.) State
v. DeCaro, 252 Conn. 229, 253, 745 A.2d 800 (2000). A
party ‘‘ordinarily establishes . . . standing by allega-
tions of injury. Similarly, standing exists to attempt to
vindicate arguably protected interests.’’ (Emphasis in
original; internal quotation marks omitted.) Id., 253–54.
‘‘Standing is established by showing that the party
claiming it is authorized by statute to bring suit . . .
or is classically aggrieved.’’ (Internal quotation marks
omitted.) Edgewood Village, Inc. v. Housing Authority,
265 Conn. 280, 288, 828 A.2d 52 (2003), cert. denied,
540 U.S. 1180, 124 S. Ct. 1416, 158 L. Ed. 2d 82 (2004).
‘‘Aggrievement is established if there is a possibility,
as distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Emphasis added; internal quotation marks omitted.)
Bongiorno Supermarket, Inc. v. Zoning Board of
Appeals, 266 Conn. 531, 539, 833 A.2d 883 (2003).
   We now review the record to determine whether the
plaintiff had standing to bring this action. In its com-
plaint, the plaintiff alleges that the defendant became
indebted to U.S. Bank National Association as a result
the defendant’s use of a credit account. The complaint
then alleges that the plaintiff purchased title to the debt
for consideration and, despite demands for repayment,
the defendant has refused to pay. In support of its claim,
the plaintiff submitted an affidavit from Yvette M. Ste-
phen, the plaintiff’s custodian of records, who stated
that she had reviewed the records and could attest to
the fact that the defendant incurred the debt and that
the plaintiff had acquired rights to the debt for valuable
consideration. The plaintiff submitted a document titled
‘‘Bill of Sale and Assignment of Assets,’’ which pur-
ported to assign the right, title, and interest in all assets
‘‘attached hereto as Exhibit A’’ from U.S. Bank National
Association to the plaintiff. Exhibit A is a credit card
statement with the defendant’s name, account number,
address, and an amount owed of $5213.60 as of March
31, 2011. Another document, purported to be from the
asset schedule, also was submitted to the court that
included the defendant’s name, phone number, credit
card account number, and current debt balance. As
determinations regarding the court’s subject matter
jurisdiction generally do not extend to the merits of the
case; Countrywide Home Loans Servicing, LP v. Creed,
145 Conn. App. 38, 45, 75 A.3d 38, cert. denied, 310
Conn. 936, 79 A.3d 889 (2013); we conclude that the
plaintiff’s complaint, in combination with supporting
documentation, was sufficient to support a colorable
claim of injury.
   Moreover, the defendant provided no evidence to
rebut the presumption that the plaintiff was the rightful
owner of the debt. See Conboy v. State, 292 Conn. 642,
652, 974 A.2d 669 (2009) (‘‘[i]f . . . the defendant sub-
mits either no proof to rebut the plaintiff’s jurisdictional
allegations . . . or only evidence that fails to call those
allegations into question . . . the plaintiff need not
supply counteraffidavits or other evidence to support
the complaint, but may rest on the jurisdictional allega-
tions therein’’ [citations omitted]); HSBC Bank USA,
N.A. v. Navin, 129 Conn. App. 707, 712, 22 A.3d 647
(because defendant offered no evidence to contest
plaintiff’s assertion that it possessed note when it com-
menced foreclosure action, plaintiff was deemed to
have standing), cert. denied, 302 Conn. 948, 31 A.3d
384 (2011). Accordingly, we conclude that the plaintiff
sufficiently has established standing in this case.
   The defendant also claims that the court improperly
entered the stipulated judgment. ‘‘A stipulated judgment
is not a judicial determination of any litigated right.
. . . It may be defined as a contract of the parties
acknowledged in open court and ordered to be recorded
by a court of competent jurisdiction. . . . [It is] the
result of a contract and its embodiment in a form which
places it and the matters covered by it beyond further
controversy. . . . The essence of the judgment is that
the parties to the litigation have voluntarily entered into
an agreement setting their dispute or disputes at rest
and that, upon this agreement, the court has entered
judgment conforming to the terms of the agreement.’’
(Citations omitted; internal quotation marks omitted.)
Gillis v. Gillis, 214 Conn. 336, 339–40, 572 A.2d 323
(1990). ‘‘A stipulated judgment . . . is not voidable on
the ground that it was accepted with reluctance, so
long as its procurement was not the result of fraud,
duress, or mistake.’’ (Internal quotation marks omitted.)
Jenks v. Jenks, 232 Conn. 750, 753, 657 A.2d 1107 (1995).
   In the present case, the defendant provides no sup-
port for his position that the stipulated judgment was
obtained through improper means. A transcript from
the hearing indicates that the defendant willingly
entered into an agreement with the plaintiff to repay
the debt owed and, in return, the plaintiff agreed to
forgo any postjudgment interest on the debt. At the
conclusion of the hearing, the court asked the defen-
dant, ‘‘do you have any questions?’’ and the defendant
responded, ‘‘no, I have none.’’ Although the defendant
may have accepted these terms reluctantly, he has not
demonstrated that he entered into the agreement under
fraud, duress, or mistake.
  The judgment is affirmed.